Citation Nr: 0944654	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a jaw disability to 
include temporomandibular joint syndrome (TMJ).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from November 1994 to May 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned in August 
2009.  A transcript of the hearing is of record.  


FINDING OF FACT

Myofascial pain syndrome including pain in the TMJ is 
attributable to service.  


CONCLUSION OF LAW

Myofascial pain syndrome including pain in the TMJ was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.

Discussion 

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim on appeal.  

The appellant has contested the denial of service connection 
for a jaw disability to include TMJ.  Essentially, the 
appellant argues that she was treated for TMJ in service and 
has continued to have jaw discomfort since service.  

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. § 1110 (wartime service).  To establish a 
right to compensation for a present disability, a veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the appellant has not asserted that her 
disability is the result of combat.  As such, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not for application.  

In the present case, service treatment records reflect oral 
surgery in 2000 and wisdom extraction in 2003.  In January 
2004, the appellant reported concerns about popping in the 
right TMJ.  In April 2004, the appellant reported taking 
medication for night grinding.  Prior medical history of 
wisdom teeth times four and pain in neck, muscles of 
mastication and teeth were noted in July 2004.  Also that 
month, myofascial pain dysfunction was diagnosed and the 
appellant was referred to a specialist.  TMJ problems were 
noted in October 2004.  There was moderate right TM joint 
clicking, TM joint locking and facial pain.  In February 
2005, the appellant reported bruxism, tmj, jaw pain, neck 
pain and teeth and gum numbness due to wisdom teeth removal.  
It was noted that she was being treated by an 
orthodontist/maxilla facial specialist and that she had 
chronic lip, teeth and gum numbness from wisdom teeth 
extraction.  In March 2005, the appellant reported teeth, gum 
and lip numbness from wisdom teeth removal.  

The appellant was afforded a VA compensation and pension 
examination in April 2005.  Myofascial pain syndrome with an 
onset in the military was noted.  It was noted that the 
appellant had wisdom teeth extracted while in service about 
two years prior and that she had apparent nerve damage to the 
mandibular nerve which was a known complication of the 
procedure.  The examiner noted that the appellant had 
apparent parathesia of the loser left segment supplied by the 
manidbular nerve.  He further noted that the appellant had 
signs and symptoms of myofascial pain syndrome including pain 
in the TMJ and muscles of mastication.  She had normal angle 
of motion.  

In a February 2006 examination, Dr. A.K.B. related that the 
appellant presented with chief complaints of jaw pain, jaw 
popping, lip pain, neck pain, headaches, facial pain, bite 
off, mouth pain, limited opening, tried jaw muscles and sore 
jaw muscles.  It was noted that no history of TMJ treatment 
was reported.  X-rays revealed normal bone density and 
outline with no osteophytes or sclerotic bone on either the 
right or left mandibular condyles or fossa.  Condyles were 
normal size and symmetrical with no evidence of chronic bone 
pathology.  An impression was given of anterior disc 
displacement with reduction on the left, bilateral 
capsulitis, cervical strain and myalgia on the right.  

The appellant was afforded another VA compensation and 
pension examination in December 2006.  During this 
examination, it was noted that the appellant had a rating 
examination in April 2005 and that her symptoms were 
essentially unchanged.  It was noted that the appellant 
continued to have chronic signs and symptoms of myofascial 
pain syndrome and that she was being treated by multiple 
specialists with no significant improvement.  It was noted 
that chronic myofascial pain syndrome started while in 
military.    

During her August 2009 hearing, the appellant reported that 
her jaw problems progressed over time.  The appellant 
reported symptoms of tightness of the jaw, clinching at 
night, teeth grinding and pain.  She related that her 
symptoms started in service and had continued to the present 
time.  

Based on the evidence presented, the Board finds that service 
connection for myofascial pain syndrome including pain in the 
TMJ is warranted.  In this regard, the Board notes that the 
appellant has myofascial pain syndrome including pain in the 
TMJ and muscles of mastication and that the evidence shows 
that the disability is related to service.  Service treatment 
records show that the appellant's wisdom teeth were extracted 
in service.  She complained in service about popping in the 
right TMJ, night grinding and pain.  Service treatment 
records further reflect a diagnosis of myofascial pain 
dysfunction and TMJ problems.  The April 2005 VA compensation 
and pension examination revealed a diagnosis myofascial pain 
syndrome including pain in the TMJ and muscles of 
mastication.  Myofascial pain syndrome with an onset in the 
military was noted.  The December 2006 VA compensation and 
pension examination revealed that the appellant continued to 
have chronic signs and symptoms of myofascial pain syndrome.  
Chronic myofascial pain syndrome started while in military 
was again noted.  

The evidence shows that the appellant has myofascial pain 
syndrome with pain in the TMJ and that her disability began 
in service following tooth extraction.  The Board further 
notes that the appellant has presented credible testimony 
that she was treated for jaw-related symptoms in service and 
that her disability has continued since that time.  There is 
no basis for discounting her testimony.  As such, the 
evidence sufficiently shows the existence of a present 
disability, an in-service incurrence and a relationship 
between the present disability and service.  Accordingly, 
service connection for myofascial pain syndrome including 
pain in the TMJ is granted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for myofascial pain syndrome including 
pain in the TMJ is granted.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


